Citation Nr: 0943500	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for depression, and if 
so, may such claim be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) St Paul, Minnesota 
Regional Office (RO).

In the case Clemons v. Shinseki, No. 07-558 (Vet. App. Feb. 
17, 2009), the Court discussed how the Board should analyze 
claims concerning post traumatic stress disorder and other 
acquired psychiatric disorders.  It emphasized that VA should 
not limit its analysis to a particular diagnosis, but should 
consider claims to encompass any mental disability reasonably 
raised.  This Veteran has also raised the issue of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  That claim, however, has been separately 
adjudicated, with the most recent denial occurring in March 
2009.  Since the claims regarding depression and PTSD have 
followed separate tracks, and the time within which to appeal 
the most recent PTSD decision remains open, the Board will 
limit the issue now before it to depression.  


FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection 
for a depressive disorder because the evidence of record 
failed to demonstrate any current disability.  

2.  Evidence added to the record since the February 2006 
decision includes VA treatment records reflecting a diagnosis 
of depression, and as such relates to an unestablished fact 
necessary to substantiate the Veteran's claim and raises a 
reasonable possibility of substantiating that claim.

3.  Depression was not present in service or for many years 
after service, and has not been medically linked to service 
or service connected disability.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the February 2006 
rating decision denying the Veteran's service depression, is 
new and material and his claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Depression was not incurred in service, nor is it 
proximately due to, or aggravated by service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 30309, 3.310 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that new and material evidence 
sufficient to reopen the Veteran's claim has been submitted.  
In light of this favorable disposition, a discussion as to 
whether VA's duties to notify the appellant have been 
satisfied with respect to this particular element of the 
claim is not required.  Regarding the underlying claim for 
service connection, a letter dated in March 2007 provided the 
criteria by which service connection may be established on a 
secondary basis, and the Veteran's responsibility with 
respect to evidence submission in that regard.  The March 
2008 statement of the case provided the Veteran with the 
criteria for establishing service connection for disability 
incurred in service, and an April 2008 letter set out the 
Veteran's responsibilities in securing information and 
evidence to support such a claim.  The matter was 
readjudicated in a May 2008 supplemental statement of the 
case.  Given the foregoing, and that the Veteran has been 
represented throughout the appeal by Service Organizations, 
any errors in timing and content of notice are considered 
harmless.  

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service, VA and private 
treatment records have all been obtained, and the Veteran has 
not indicated there are additional records VA should be 
obtained to assist his claim.  Additionally, the Veteran has 
been provided a VA examination and the Veteran's request for 
a hearing has been honored.  Essentially, the Board does not 
have notice of any additional relevant evidence which is 
available but not of record and concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate this aspect of the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

A February 2006 rating action denied the Veteran's service 
connection claim for depression.  This decision considered 
the Veteran's service treatment records, various private 
treatment records, and lay statements from the Veteran's 
spouse and child.  After considering all the evidence of 
record, the RO concluded there was no evidence of a current 
disability.  Ultimately, this decision became final, after 
the Veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

The February 2006 RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence added to the record since the February 2006 RO 
decision denying service connection claim a depressive 
disorder includes multiple VA treatment records and a June 
2007 VA examination, indicating the Veteran has a current 
diagnosis of depression.  

At the time of the February 2006 rating decision, the RO 
concluded that no current disability had been shown.  The 
Veteran has now presented evidence related to this previously 
unestablished necessary element of his claim.  Specifically, 
he has presented evidence in the form of VA treatment records 
which provides support for his contention that he has 
depression.  The Board finds the newly submitted documents to 
be new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  

Turning to the question of the claim on the merits, 
applicable criteria provide that service connection may be 
granted for any disability resulting from injury or disease 
contracted in the line of duty or for aggravation in service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  A psychosis is among those diseases.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  Further, any increase in severity of a 
nonservice connected disease or injury that is proximately 
due to or the result of a service connected disease or injury 
and not due to the natural progress of the nonservice 
connected disease will be service connected.  38 C.F.R. 
§ 3.310.  

The Veteran's service medical records do not show the 
presence of depression and the disability is likewise not 
shown in any record for many years after service.  At his 
2009 hearing, the Veteran acknowledged he had not received 
any formal treatment for depression for decades after 
service.  Since neither the Veteran or his spouse are 
medically competent to establish that he had an actual 
psychiatric disorder in service, or one caused or aggravated 
by service connected disability, any contentions by them in 
that regard are not probative.  The Veteran was examined for 
VA purposes in June 2007, at which time he was diagnosed to 
have depressive disorder, not otherwise specified.  In the 
examination report, the examiner expressed his opinion that 
the Veteran's depression resulted from several (non-medical) 
psychosocial stressors, observing that the Veteran himself 
did not tie his depressive symptoms to his service connected 
diabetes.  (The Veteran is service connected for diabetes as 
well as for several of its complications, including 
peripheral neuropathy of the upper and lower extremities, and 
loss of erectile power.  When combined with the 10 percent 
evaluation assigned for his service connected tinnitus, the 
Veteran's disability evaluation is 60 percent.)  There is no 
medical evidence contradicting this opinion.  

Given the absence of competent evidence of depression in 
service, or for many years after service, and none linking 
the Veteran's current depression to service, or service 
connected disability, a basis upon which to grant service 
connection has not been presented.  Accordingly, service 
connection for depression is denied.  


ORDER

New and material evidence having been presented to reopen a 
service connection claim for depression, the appeal to this 
extent is granted.  

Service connection for depression is denied.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


